        Case 1:16-cr-10236-MLW Document 199 Filed 05/12/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

________________________________________
                                         )
UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )            Crim. No. 16-10236-MLW
                                         )
ROBERT PENA,                             )
                                         )
      Defendant.                         )
________________________________________ )

   Defendant Robert Pena’s Response to Government’s Response to Court’s Order

      On May 7, 2020, the Court ordered the Warden at FMC Devens to address

several specific questions from the Court (ECF # 186). In response, the government

submitted (1) a declaration from the Case Management Coordinator at FMC Devens

(ECF # 189-1), and (2) a nine-page memorandum opposing the merits of Defendant

Robert Pena’s pending motion for compassionate release (ECF # 189). Pena respectfully

submits this response to highlight several deficiencies in the declaration and address

some of the government’s arguments.



Amber Bourke’s Declaration

      1.     While the Court ordered the Warden to “includ[e] his assessment of the

criteria in the Attorney General’s March 26, 2020 and April 3, 2020 memoranda,”

Bourke’s declaration includes no such assessment. To be sure, the declaration states

what the criteria are, ECF # 189-1, ¶¶ 5, 10-11, but it does not include any assessment of

how those criteria apply to Pena.
        Case 1:16-cr-10236-MLW Document 199 Filed 05/12/20 Page 2 of 5



       2.     While the Court ordered the Warden to “describe the reasons for his

initial and current decisions,” ECF # 186 (emphasis added), Bourke’s declaration does

not make such a distinction. Instead, the declaration merely cites the number of COVID-

19 cases in Falmouth and Barnstable County as of May 7-8, 2020 and the fact that Pena

“has not served 50% of his sentence, nor has he served 25% with eighteen months or

less to serve.” ECF # 189-1, ¶¶ 26-27.

       3.     While the Court ordered the Warden to to state “[h]ow many, if any . . .

staff at the FMC Devens Camp . . . have been tested for the COVID-19 virus and how

many, if any have tested positive,” Bourke’s information contains no information about

staff testing. As of May 12, 2020, the Bureau of Prisons (“BOP”) website reports that

FMC Devens has two “active” staff cases of COVID-19 (and an “active” inmate case

separate from the inmate who has died). Based on a recent news report, it appears that

the Bureau of Prisons is not conducting widespread testing of staff and does not know

how many have been tested: “The Bureau of Prisons told ABC News that they ‘have

developed a letter for staff who are in close contact of a COVID-19 positive individual

to provide to the local health department to ensure such persons receive priority

COVID-19 testing. Because staff are typically tested in the community, we are unable to

provide the total number of correctional officers that have been tested.’”1




1     https://abcnews.go.com/US/5000-corrections-officers-contracted-covid-
19/story?id=70520117 (last visited May 12, 2020)



                                            2
         Case 1:16-cr-10236-MLW Document 199 Filed 05/12/20 Page 3 of 5



Government’s Memorandum

        4.      The government again argues that Pena is safer at FMC Devens than he

would be at home because“there are over than 1,000 infections in Barnstable County

compared to zero at the Camp at FMC Devens.” ECF # 189 at 2.2 Pena continues to be

puzzled by this line of argument. In any event, to the extent these types of comparisons

are relevant, Pena again notes there are more cases of COVID-19 around FMC Devens

than there are around Pena’s home:

    •   County: Barnstable County (Pena’s home): 1,093 cases

                   Middlesex County (FMC Devens): 17,953 cases
                   Worcester County (FMC Devens): 7,959 cases
                   The per capita rates in Middlesex and Worcester Counties are
                   approximately double the rate in Barnstable County.


    •   Town:      Falmouth (Pena’s home): 136 cases (435.18 cases per 100,000 people)

                   Shirley (FMC Devens): 134 cases (1589.73 cases per 100,000 people)
                   Ayer (FMC Devens): 45 cases (556.93 cases per 100,000 people)
                   Harvard (FMC Devens): 16 cases (216.53 cases per 100,000 people)

In addition, BOP is now reporting three active cases (one inmate and two staff) at FMC

Devens.3 What’s more, at home Pena would be confined to his home alone with his

wife, who leaves the home a few times a week. At FMC Devens, Pena lives, eats, and

sleeps with dozens of other men, while officers and staff—all of whose social distancing

practices are unknown and unknowable—leave and return every day. And when they




2    The government is apparently no longer relying on the number of infections in
Plymouth County.
3       https://www.bop.gov/coronavirus/ (last visited May 12, 2020)


                                             3
        Case 1:16-cr-10236-MLW Document 199 Filed 05/12/20 Page 4 of 5



arrive at FMC Devens, they pass within inches of inmates from the camp—including

Pena once and perhaps again. This is still not a close call: Pena is safer at home.

       5.     The government also argues that release is not appropriate because Pena

has not “served at least 50% of his sentence, or 25% of his sentence with less than 18

months left.” ECF # 189 at 2. As an initial matter, Pena notes that he will satisfy this

requirement on either July 26, 2020 (18 months remaining until Pena’s current projected

release date) or December 20, 2020 (18 months remaining in Pena’s entire 32-month

sentence). This rationale also fails to consider the Court’s comments at the May 6, 2020

hearing, opining that “I might feel enough of the sentence has been served” and that a

decision to place Pena in home confinement would not “undercut” the Court’s intention

in sentencing Pena.

       6.     Finally, the government argues that “[s]imply being over 65 years old

should not be sufficient” to warrant compassionate release. ECF # 189 at 3-4. But

according to the CDC, a person between 65 and 84 years old who becomes infected with

COVID-19 faces as high as a 6 in 10 chance of hospitalization, a 1 in 3 chance of

admission to intensive care, and a 1 in 9 chance of death.4 Given these risks, age alone

should be enough to warrant compassionate release, especially where—like Pena—the

defendant is a first-time offender who is not among either (a) the 82% of federal

prisoners serving sentences for offenses involving sex, violence, weapons, or drugs,5 or




4      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html (last visited May 12, 2020).
5      https://www.bop.gov/about/statistics/statistics_inmate_offenses.jsp (last
visited May 12, 2020) (listing the percentage of BOP inmates by offense: 45.7% for drug

                                             4
        Case 1:16-cr-10236-MLW Document 199 Filed 05/12/20 Page 5 of 5



(b) the 87% of federal prisoners serving sentences of more than three years.6 While

Pena has other risk factors (he is obese and black), Pena respectfully submits that in the

circumstances of this case, his age alone brings sufficient risk to warrant him serving the

remainder of his sentence in home confinement.

                                                 Respectfully submitted,

                                                 ROBERT PENA,

                                                 By his attorney,

                                                 /s/ Scott Katz
                                                 Scott Katz (BBO # 655681)
                                                 Scott Katz Law
                                                 1600 Providence Highway
                                                 Walpole, MA 02081
                                                 (617) 545-4488
                                                 scott@scottkatzlaw.com

Dated: May 12, 2020

                                  Certificate of Service

I certify this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing on May 12, 2020.

                                                 /s/ Scott Katz
                                                 Scott Katz




offenses; 19.6% for weapons, explosives, arson; 10.5% for sex offenses, 3.4% for robbery;
and 3.2% for homicide, aggravated assault, and kidnapping offenses).
6      https://www.bop.gov/about/statistics/statistics_inmate_sentences.jsp (last
visited May 12, 2020) (listing the percentage of BOP inmates by sentence length: 2.3%
are serving 0 to 1 year; 10.4% are serving “> 1 year to < 3 years”; the remainder are
serving longer sentences).


                                             5
